NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD WIN,                                     No. 18-17253

                Plaintiff-Appellant,            D.C. No. 5:18-cv-00840-LHK

 v.
                                                MEMORANDUM*
COUNTY OF SANTA CLARA,

                Defendant-Appellee,

and

LAURA SALAS,

                Defendant.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Edward Win appeals pro se from the district court’s judgment dismissing his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
employment discrimination action arising out of defendants’ failure to hire. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Gibson v.

Office of Att’y. Gen., State of Cal., 561 F.3d 920, 925 (9th Cir. 2009). We affirm.

      The district court properly dismissed Win’s action because Win failed to

allege sufficient facts to show that he was a member of a protected class and that

defendants failed to hire him based on his membership in a protected class. See

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (a plaintiff fails to show he or she is

entitled to relief if the complaint’s factual allegations do not “permit the court to

infer more than the mere possibility of [the alleged] misconduct”); Dominguez-

Curry v. Nev. Transp. Dep’t, 424 F.3d 1027, 1037 (9th Cir. 2005) (setting forth the

elements of a Title VII employment discrimination claim).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Win’s contentions that defendants improperly influenced the district court

and that the district court was biased are unpersuasive.

      All pending motions and requests are denied.

      AFFIRMED.




                                           2                                     18-17253